Walton, J.
This is a trustee suit. The fund attached is a legacy of a thousand dollars given to the defendant by the will of his uncle. The executors disclose an assignment of the legacy and the assignee has become a part3r to the suit for the purpose of sustaining his claim. Our conclusion is that the claim is not sustained. A. just regard for the rights of creditors requires trustees to make full, true, and explicit answers to all questions propounded to them touching their indebtedness to the principal defendant in the suit. And the same rule applies to assignees who claim the funds sought to be held by the attachment. If examined as a witness, it is the duty of an assignee to state fully and clearly the circumstances connected with the assignment, and the consideration for which it was made; and if he refuses to do so, and gives only vague, indefinite, and sweeping answers, his claim may be justly viewed with suspicion and declared invalid. Barker v. Osborne, 71 Maine, 69.
In this case, the assignee has not complied with this rule. In fact, it would be difficult to conceive of answers more indefinite and unsatisfactory. Being asked what the real consideration for the assignment to him was, he answered, "security and gift; I was advised the seal was sufficient consideration at the time.” Being asked if he actually paid any value for the assignment, and if so, what and how much, he answered. " Extended favors before and after the assignment.” Being asked how they were able to fix a value upon the defendant’s interest in his uncle’s estate before the will had been probated, he answered, " security *428and gift.” Being asked to state what part of the consideration had been restored to him, and to give the dates and amounts, and all other details, he answered, " been returned and others advanced; it is a running security.” Being asked what his then actual interest under the assignment was, and to explain it in full, he answered, "security and gift of the whole.”
The claimant was twice examined through a commissioner appointed by the court; but all his answers upon every material point where equally evasive, vague and, indefinite. " Security and gift” was all the information that could be obtained in relation to the purpose and consideration of the assignment, except that in one of his answers he says that he was " advised ” that the seal was sufficient consideration. Why he was so " advised ” is not stated; but the inference which naturally suggests itself is not favorable to the honesty of the claim. A contract or promise under seal may be binding upon the parties to it without proof of any other consideration than that which the seal imports; but when an assignment or a conveyance is attacked upon the ground that it was made to defraud creditors, the fact that the instrument by which it was made has a seal upon it is of no significance. Such assignments or conveyances are quite as likely to be made by instruments under seal as by instruments not having a seal upon them. When the honesty of the transaction is in issue, the seal has no significance. " Security and gift.” The absurdity of this answer, by which it is claimed that the assignment was in part at least a gift, will appear when it is contrasted with the letter of the defendant to the executors, which is made apart of their disclosure. The defendant there states that it had become necessary for him to realize the small benefit provided for him in his uncle’s will, and had therefore transferred, not only the bequest of one thousand dollars, but also alibis interest in said estate, to Harry D. Manson, "who had kindly aided him to anticipate the receipt of said bequest,” and the writer expressed his hope that the executors would soon be •able to reimburse his friend for his kind accommodation. Surely, so far as the transfer was a gift, and so far as it was security for past "favors” (as stated in answer to interrogatory 8,) the *429willingness of his friend to accept it was not of a very extraordinary character. And, for aught that appears in the answers of the assignee, the security may have been to the extent of only one dollar, while the gift was of the remaining nine hundred and ninety-nine, with the defendant’s contingent interest in his uncle’s estate thrown in.
This case strongly resembles the case of Barker v. Osborne and trustee, 71 Maine, 69, already cited. In that case property, presumably worth twelve thousand dollars, had been assigned to the trustee, as he claimed, partly in payment of a debt owing to him, and partly as a gift; and ho asserted over and over again that he was the absolute owner of the property ; but the court held that such doubtful, indefinite, and sweeping statements, could not be allowed to supply the omission of details and particulars, and charged him. In this case, the answers of the assignee are more " doubtful, indefinite, and sweeping,” than the answers of the assignee in that case; and they are not such as a just regard for the rights of the plaintiff required him to make. They are such as would l)e likely to come from a fraudulent transferee of property ; but they are not such as would be likely to come from an honest one.

Assignees claim adjudged invalid.


Trustees charged for §1000.

Peters, C. J., Virgin, Libbey, Emery and Haskell, JJ., concurred.